              IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

CHRISTOPHER KORTLANDER,
                                              CV 18-162-BLG-BMM-JTJ
            Plaintiff,

     vs.                                      ORDER

BUREAU OF LAND
MANAGEMENT, and DEPARTMENT
OF THE INTERIOR, and RYAN
ZINKE, in his official capacity of
Secretary of the Interior,

            Defendants.


      Pursuant to the Court’s Order dated March 12, 2019 (doc. 11), the

Defendants’ counsel filed an unopposed motion to allow Defendants to appear by

telephone at the preliminary pretrial conference set for April 24, 2019 at 2:00 p.m.

at the federal courthouse in Great Falls, Montana. Plaintiff also requested during

his phone conversation with counsel for Defendants that he too be allowed to

attend the preliminary pretrial conference by telephone. Accordingly,


      IT IS HEREBY ORDERED that Defendants’ motion is GRANTED. The
                                          1
parties be shall appear by telephone at the preliminary pretrial conference. The

Court will contact the parties with the call-in number.

      DATED this 20th day of March, 2019.




                                          2
